DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (U.S. Pub. No. 2022/0165216).
As to claim 1, Hong teaches an organic light emitting display device ([0062], Iines 3-7) comprising: 
a first display area (DA1) in which first sub-pixels (pixels P in the area DA1) are disposed (Figures 3 and 7, there are a plurality of pixels arranged in the first display area DA1); 
a second display area (DA2) in which second sub-pixels (pixels P in the area DA2) are disposed in a density lower than the first display area (Fig. 7, there are pixels arranged in the second display area and the density is lower than the first display area DA1 because the number of pixels in the area DA2 is less than the number of pixels in the first display area DA1); and 
a gate driver (20) at least a part of which overlaps the second display area ([0071], lines 1-6).  
As to claim 9, Hong teaches the gate driver (20) is located on one side or both sides of the first display area (the gate driver is arranged on both sides of the first display area DA1, Fig. 3).  
As to claim 10, Hong teaches the second display area (DA2) is located on both sides of the first display area (the second display area DA2 is arranged on both sides of the first display area DA1), and the gate driver (20) is located in a more outer edge than the second display area (as can be seen in Fig. 3, the scan driver 20 is arranged on an outer portion of the second display area DA2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong In view of Lee (U.S. Pub. No. 2017/0338252).
As to claim 2, Hong teaches the first sub-pixels and second sub-pixels (pixels P of area DA1 and DA2),
Hong does not teach an oxide thin film transistor and low temperature polycrystalline silicon thing film transistor,
 Lee teaches each of the sub-pixels includes a pixel circuit (pixel circuit of Fig. 2B) including an oxide thin film transistor (TFT1 may be a metal oxide thin film transistor) and a low-temperature polycrystalline silicon thin film transistor (Fig. 2B, TFT4 may be a low temperature polycrystalline silicon, [0048], lines 13-25).  
Therefore, it would have been obvious to one or ordinary skilled in the art at the time the invention was filed to have added the transistors of Lee to the display of Hong because he thin film transistor (TFT) structure can be polycrystalline silicon thin film transistors (TFT) featuring high carrier mobility, or metal oxide thin film transistors (TFT) featuring low leakage, [0006], lines 1-4.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong In view of Ko (U.S. Pub. No. 2022/0115454).
As to claim 8, Hong teaches the organic light emitting display device of claim 1,
Hong does not teach a lower density area has a higher luminance,
Ko teaches the second sub-pixel (AA2) is driven to emit light with a higher luminance than the first sub-pixel (AA1), ([0119], lines 7-15).  
Therefore, it would have been obvious to have added the second display area pixels with lower density to have a higher brightness than the first display area pixels of Ko to the display device of Hong because to improve the uniformity between the light emitting brightness of each repeating unit in the first display area AA1 and the light emitting brightness of each repeating unit in the second display area AA2, [0119], lines 19-23.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because when combined with claims 1 and 2 it teaches a display device wherein the display device has a first and second regions with different pixel density and each area has a corresponding number of pixels. Each pixel has a circuit comprising of an oxide thin film transistor and a low temperature polycrystalline silicon thin film transistor, wherein each of these transistors receives a signal from the gate driver that is arranged to overlap a portion of the second area of the display. Claim 3 further teaches a structure wherein the gate driver has a first scan driver and a second scan driver for transmitting a first control signal to the oxide thin film transistor and a second scan driver that transmits a second control signal to the low temperature polycrystalline silicon thin film transistor. Lee teaches TFT1 and TFT4 being two different types of transistors and each receives an EN and SCAN signals, but does not specify the gate driver is outputting those signals from a first scan driver and second scan driver. Other references also do not teach two types of transistors being 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (U.S. Pub. No. 2022/0069047) teaches a display panel with different display regions.
Kim (U.S. Pub. No. 2022/0069037) teaches a display panel with three different pixel region wherein each region has a different pixel density.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691